Citation Nr: 1431650	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active naval service from February 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a September 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for diabetes mellitus.  Although he served in the Navy in operations in the waters off the coast of Vietnam, it is undisputed that he did not serve under circumstances that would provide him with presumptive exposure to herbicides, or the presumption of service connection for diabetes mellitus, found at 38 C.F.R. §§ 3.307 and 3.309 (2013).  Nevertheless, he may qualify for service connection on a direct basis, if there is evidence of exposure to herbicides and of a causative relationship between any exposure and the currently-diagnosed disability.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran was diagnosed with diabetes mellitus in 2008.  He served on the U.S.S. Mispillion, which, per his testimony, remained consistently one to two miles offshore of the Vietnam coast.  His ship refueled aircraft carriers and destroyers, and regularly received helicopters from onshore positions carrying persons and used materials such as canisters, ammunition casings, fuel drums, and other items.  With the people that were brought by helicopter, some of whom arrived directly from jungle areas, he regularly fraternized, ate meals, and shared sleeping quarters.  Per a Meritorious Unit Commendation citation, between April and November 1967 the U.S.S. Mispillion transferred 349 passengers, and the Veteran asserts that he was present for "most of these."  The Board finds this testimony competent and credible.
 
Based on the testimony and other evidence provided, it is clear that the Veteran was in direct contact with persons and items that had been recently onshore in Vietnam.  Those persons who served in Vietnam are presumed to have been exposed to herbicides.  It is not clear, however, whether such contact resulted in exposure to herbicides, or if so, whether there is an etiological relationship between such contact and the 2008 diagnosis of diabetes mellitus.  As the Board cannot make its own independent medical determinations, a medical opinion is necessary prior to the adjudication of the appeal.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion concerning the etiology of the Veteran's diabetes mellitus from an appropriate specialist physician.  The physician is to be provided access to the physical and virtual claims files, and he or she must specify in the report that those sources were reviewed.  In providing the requested opinion, the physician must specifically address the Veteran's competent and credible testimony that he was present for transfer of persons and equipment from Vietnam to the ship on which he was serving and had contact with such equipment and persons.
 
Thereafter, the physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus is etiologically related any potential herbicide exposures incurred during active naval service.  

The physician must provide a complete rationale in support of any opinions provided. 

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

